Citation Nr: 1409532	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-23 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE


Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The Veteran served on active duty for a period of only 24 days from November 24, 1970 to December 17, 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

This appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran's claim for service connection for hepatitis C was not reopened by the RO.  The issue is in appellate status and the Veteran testified at a hearing before the Board in March 2012.  Despite this, a VA examination was conducted in January 2014, and is relevant to the issue in appellate status.  This evidence has not been reviewed by the RO and a supplemental statement of the case has not been issued.  

Accordingly, the case is remanded for the following action:

The claim must be readjudicated with consideration of all evidence placed in the record subsequent to the August 2011 statement of the case, to include the January 2014 examination.  Thereafter, if any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

